Citation Nr: 1211875	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-46 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right ankle disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel



INTRODUCTION

The Veteran had active service from November 1972 to November 1976.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2009 by the Department of Veterans Affairs (VA) Roanoke, Virginia, Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran contends that he is entitled to service connection for a right ankle disability.  Service treatment records associated with the claims file reveal that he was afforded a clinical evaluation and physical examination in August 1972 prior to entering service.  No right ankle abnormalities were found.  Clinical evaluations performed in April 1974 and January 1975 were likewise negative for any right ankle abnormalities.  The Veteran was treated at sick call in October 1975 for a left ankle sprain.  Clinical evaluations dated November 1975, November 1976, November 1977, and January 1978 were negative for any right ankle abnormalities.  A notation on the January 1978 examination report described the Veteran's physical condition as "excellent."  

The Veteran filed the current service connection claim for a right ankle disability in December 2008.  He stated that he injured his right ankle playing soccer in 1975 while on active duty.  According to the Veteran, a notation of this injury was contained in his service treatment records.  He further stated that his right ankle was a problem "most of my life," and especially in the past ten years.  In his September 2009 notice of disagreement, the Veteran acknowledged that the service treatment records contained a notation of a left ankle injury.  The Veteran indicated that, in fact, he injured his right ankle and that the service treatment records contained a typographical error.  The Veteran denied any problems with the left ankle. 

In statements dated November 2009 and February 2012, the Veteran's daughter stated that the Veteran injured his right ankle in service and had problems with it since that time.  The Veteran's wife stated that she was aware of the existence of the Veteran's right ankle injury in service.  She also stated that the condition of the Veteran's right ankle progressively got worse over the intervening years.   

The Veteran testified before the Board in January 2012.  According to the Veteran, he injured his right ankle in 1975 while performing physical training exercises.  The Veteran denied any subsequent problems with his right ankle during a period of Naval Reserve service, but indicated that the condition of his right ankle became worse since discharge from active service.  Specifically, the Veteran indicated that he experienced symptoms of giving way, weakness, and falling.  

In light of the foregoing, the Veteran must be afforded a VA examination on remand to determine the etiology of the claimed right ankle disability and its relationship to service, if any.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After the above development is completed, the RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the claimed right ankle disability and its relationship to service, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran has a currently diagnosed right ankle disability and if so, whether it is related to the Veteran's military service, to include as due to any incident therein.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the requested examination has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  The medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


